TaiiIAeebeo, J.
This spit is brought upon a promissory note, drawp ftS follows;
*564“Alexandria, February the 17th, 1863.
“One day after the trety of peas, I promise to pay Asman Gaines the jest and full some of one thousand dollars, for value receive of him.
Orín Dobsett.”
The defence is that “the time of payment has not arrived, and that the sole condition on which it depends being contra bonos mores, the obligation is extinguished.” In the Court below judgment was rendered for plaintiff, and defendant appealed.
We must conclude that the parties meant, by the term fixed for payment, the termination of the war. The term having arrived, the debt became exigible. We can not infer that the obligation is null on the ground that it is contra bonos mores, because the contracting parties thought proper to fix the term of payment one day after “ the treaty of peace.”
The judgment of the District Court is therefore affirmed, with costs in both Courts.